*157Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise consists of powdered talc in bags similar in all material respects to that the subject of Whittaker, Clark & Daniels, Inc. v. United States (34 C. C. P. A. 164, C. A. D. 360). In accordance with stipulation and following the decision cited it was held that in liquidating the entries the value per ton of 2,240 pounds of talc for classification purposes must be determined on the basis of the total dutiable value of the talc, including the bags, and the official gross landed weight of the talc and the bags, in order to find whether or not the talc comes within the classification of talc valued at not more than $14 per ton, dutiable at the rate of 17% percent ad valorem, rather than as talc valued at more than that amount, dutiable at 35 percent ad valorem. The collector was directed to reliquidate the entries, determine the rate of duty applicable to said merchandise, and make refund accordingly.